Citation Nr: 0715727	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for low back strain with bilateral sacralization of 
L5.  


REPRESENTATION

Veteran represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from August 1985 to October 
1986. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board regrets any additional delay in processing this 
appeal, however a remand is required.  The veteran was 
scheduled for a January 2006 VA examination.  The examination 
report indicates that the examiner advised the veteran that 
he needed to be able to tell him which medicines he was 
taking, and the veteran got angry and walked out.  The 
veteran, in a January 2006 letter, reported that the examiner 
was obnoxious, rude, and unprofessional.  The January 2006 VA 
examination report did not contain any measurements of range 
of motion.  The Board notes that the veteran has not missed 
any scheduled VA examinations in the past, and he indicated 
at his personal hearing that he was willing to report for 
another VA examination.  Thus, to ensure that the record is 
adequate to render an equitable determination, the veteran 
should be afforded another VA examination.    

At his August 2006 hearing, the veteran also indicated that 
he had received VA treatment for his back disability over the 
last three months.  If available, those records should be 
obtained and associated with the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who have provided recent 
treatment for his low back disability 
since January 2006.  All attempts to 
procure records should be documented in 
the file.  If the records identified by 
the veteran cannot be obtained, a notation 
to that effect should be inserted in the 
file.  The veteran is to be notified of 
unsuccessful efforts in this regard, in 
order that he may be provided the 
opportunity to obtain and submit those 
records.

2.  Thereafter, schedule the veteran for a 
VA examination to ascertain the severity 
of his low back strain with bilateral 
sacralization of L5.  If possible, the 
examination should be scheduled with 
another VA examiner, not the January 2006 
VA examiner.  All necessary tests should 
be conducted and all diseases of the lower 
back should be specified.  Range of motion 
findings should be recorded as well.  The 
examiner should take into account 
functional impairment due to pain on 
movement, prolonged sitting, excess 
fatigability, pain with use, flare- ups, 
etc.  The examiner should also comment on 
whether the veteran has any incapacitating 
episodes that requires bed rest prescribed 
by a physician, and if so, comment on the 
frequency and duration of such episodes.  
All opinions should be set forth in detail 
and explained in the context of the 
record.  The veteran's claims file, 
including a copy of this remand, must be 
made available to the examiner for review 
prior to the examination.  

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, re-adjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a Supplemental Statement of the 
Case (SSOC), which includes the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5243.  The veteran and his 
representative should also be afforded the 
opportunity to respond to that SSOC before 
the claim is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



